DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. Claims 21, 23 – 35 – and 37 – 39 are currently pending and considered below. 

Response to Arguments
Applicant’s arguments with respect to Steele have been considered but are not persuasive. Applicant states in regards to Steele, “Steele is directed to Internet radio available on a special radio channel with the traditional radio, the Internet radio is programmable for custom content desired by the user and custom channel selection. The user has to identify the specific products or companies the user is interested in for purposes of receiving customized ads of the Internet radio, see at least paragraph 133. The ads are presented when the user is detected in the geographical vicinity of an establishment that the user programmed as being of interest to the user. The user is then notified of the establishment and the product and asked if interested,” page 6 of the Remarks, and concludes Steele fails to disclose the newly amended limitations since “Steele relies on location information of the consumer,” page 7 of the Remarks. However, Steele discloses the newly amended limitations as presented in detail in the rejection below. In particular from paragraphs [0062] – [0063], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day. 	Advertising databases 196 provide information about advertisements ( e.g., advertiser name, ad content, time of ad run, etc.) that are inserted into real-time radio broadcasts and into digital personalized broadcasts. In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product.” Therefore, Steele relies on information from the broadcast play schedule database/broadcast advertising database (“broadcast advertising database lookup for direct response to the advertisements heard in a vehicle,” Steele [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23 – 35, and 37 – 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorog (US 4,947,028), hereinafter Gorog, in further view of Steele et al. (US 2002/0046084 A1), hereinafter Steele.

Claim 21: Gorog discloses a method, comprising: 
receiving consumer audio directed to a good or service on a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); 
identifying a consumer that provided the consumer audio (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2); 
responsive to the consumer audio initiating a purchase of the good or service with a provider of the good or service (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43).
Gorog does not disclose wherein receiving further includes obtaining the consumer audio from the consumer responsive to different audio that was provided through the device for the consumer, wherein the different audio is content broadcast through the device that advertises or is related to the good or service. 
and identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer audio was received and identifying the different audio from the broadcast play schedule database.
However, Steele discloses a similar system and method “to purchase an item currently being advertised,” Steele [0056]. Steele, like Gorog, also discloses receiving consumer audio directed to a good or service on a device (see at least, “Computer programs running in the multimedia device 20 control the action buttons 172 shown in FIG. 2. Action buttons labels 174 and purposes may change from program to program. A button's label 174 indicates its current function. Some examples of action buttons 172 could be: "INFO" to save extended information on something that is being broadcast ( e.g., the Internet web address of a band currently playing); "CALL" to call a phone number from an advertisement; "NAV" to navigate to an address from an electronic address book; or "BUY" to purchase an item currently being advertised,” Steele [0056], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls. Audio feedback through speech synthesis allows the user to make selections and hear if any other actions are required. Software or hardware based voice recognition and speech synthesis may be used to implement this feature,” Steele [0057]). Steele further discloses wherein receiving further includes obtaining the consumer audio from the consumer (see at least, “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls,” Steele [0057]) responsive to different audio that was provided through the device for the consumer (see at least, “an item currently being advertised,” Steele [0056]), wherein the different audio is content broadcast through the device that advertises or is related to the good or service (see at least, “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036], “Advertising databases 196 provide information about advertisements (e.g., advertiser name, ad content, time of ad run, etc.) that are inserted into real-time radio broadcasts and into digital personalized broadcasts,” Steele [0063]); identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer audio was received (see at least, “In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196,” Steele [0063], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons,” Steele [0057]) and identifying the different audio from the broadcast play schedule database (see at least, “The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to include the aforementioned features from Steele in the invention of Gorog, thereby expanding upon making “the process of buying and selling significantly more efficient,” Gorog Column 1 Lines 10 – 20, by allowing for a “direct response to advertisements heard,” Steele [0019] including the benefit of, “immediate purchase,“ Steele [0063], “to be made of an advertised on air product,” Steele [0036]/“an item currently being advertised,” Steele [0056] from the play schedule database, “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).

Claim 23: Gorog and Steele disclose the method of claim 21 further comprising, providing confirmation audio through the device indicating that the purchase was made with the provider (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Gorog Column 4 Lines 35 – 43).

Claim 24: Gorog and Steele disclose the method of claim 21, wherein receiving further includes searching a network for identifying the provider (see at least, “The CCS has various computer software programs that allow product/service order information to be accepted and transmitted from the central computer. Such software will also confirm or deny orders for products based upon records of inventories that have been provided by participating businesses or by sending a query to other computers holding the necessary data records for participating businesses,” Gorog Column 3 Lines 1 – 8).

Claim 25: Gorog and Steele disclose the method of claim 21, wherein identifying further includes identifying the consumer through a device token registered to the consumer (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card,” Gorog Column 5 Lines 56 – 63, “Any special payments arrangements can be programmed into the OCT memory during the installation process,” Gorog Column 8 Lines 62 – 64).

Claim 26: Gorog and Steele disclose the method of claim 25, wherein identifying further includes matching the device token to a consumer profile linked to the consumer (see at least, “Further, the memory capability allows the OCT to store information presented to it by the optical reader, the key pad, the voice recognition system, the microchip reader, or the magnetic stripe reader which information relates to consumer identification data and to the goods or services desired for subsequent transmission via the communications interface to the CCS. Throughout this application, the credit and order data is referred to as the "order packet.",” Gorog Column 5 Lines 15 – 23, “The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery,” Gorog Column 5 Lines 63 – 67, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21,).

Claim 27: Gorog and Steele disclose the method of claim 26, wherein matching further includes obtaining a payment method from the consumer profile for processing the purchase with the provider (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 28: Gorog and Steele disclose the method of claim 27, wherein obtaining further includes obtaining a shipping address for the consumer from the consumer profile that is provided to the provider during the purchase (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 29: Gorog and Steele disclose the method of claim 21 further comprising, sending a confirmation of the purchase via a message sent to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Gorog Column 7 Lines 39 – 43, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20).

Claim 30: Gorog discloses a method, comprising:
receiving consumer audio directed to a good or service on a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); 
identifying a consumer that provided the consumer audio (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2); and
responsive to the consumer audio initiating a purchase of the good or service with a provider
of the good or service (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43).
Gorog does not disclose wherein receiving further includes identifying the good or service based on different audio that was provided by the device before receiving the consumer audio, wherein the different audio is content broadcast through the device that advertises or is related to the good or service
and identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer audio was received and identifying the different audio from the broadcast play schedule database.
However, Steele discloses a similar system and method “to purchase an item currently being advertised,” Steele [0056]. Steele, like Gorog, also discloses receiving consumer audio directed to a good or service on a device (see at least, “Computer programs running in the multimedia device 20 control the action buttons 172 shown in FIG. 2. Action buttons labels 174 and purposes may change from program to program. A button's label 174 indicates its current function. Some examples of action buttons 172 could be: "INFO" to save extended information on something that is being broadcast ( e.g., the Internet web address of a band currently playing); "CALL" to call a phone number from an advertisement; "NAV" to navigate to an address from an electronic address book; or "BUY" to purchase an item currently being advertised,” Steele [0056], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls. Audio feedback through speech synthesis allows the user to make selections and hear if any other actions are required. Software or hardware based voice recognition and speech synthesis may be used to implement this feature,” Steele [0057]). Steele further discloses wherein receiving further includes obtaining the consumer audio from the consumer (see at least, “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls,” Steele [0057]). Steele further discloses wherein receiving further includes identifying the good or service (see at least, “broadcast advertising database lookup for direct response to the advertisements heard in a vehicle,” Steele [0019], “responsive to different audio that was provided through the device for the consumer (see at least, “an item currently being advertised,” Steele [0056]), wherein the different audio is content broadcast through the device that advertises or is related to the good or service (see at least, “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036], “The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063]) based on different audio that was provided by the device (see at least, “an item currently being advertised,” Steele [0056]) before receiving the consumer audio (see at least, “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls,” Steele [0057]), wherein the different audio is content broadcast through the device that advertises or is related to the good or service “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036] “Advertising databases 196 provide information about advertisements (e.g., advertiser name, ad content, time of ad run, etc.) that are inserted into real-time radio broadcasts and into digital personalized broadcasts,” Steele [0063]); identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer audio was received (see at least, “In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196,” Steele [0063], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons,” Steele [0057]) and identifying the different audio from the broadcast play schedule database (see at least, “The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to include the aforementioned features from Steele in the invention of Gorog, thereby expanding upon making “the process of buying and selling significantly more efficient,” Gorog Column 1 Lines 10 – 20, by allowing for a “direct response to advertisements heard,” Steele [0019] including the benefit of, “immediate purchase,“ Steele [0063], “to be made of an advertised on air product,” Steele [0036]/“an item currently being advertised,” Steele [0056] from the play schedule database, “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).

Claim 31: Gorog discloses a method, comprising: 
identifying a consumer that provides consumer audio to a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2);
locating a provider of a good or service based on the consumer audio (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
communicating, by the device, information regarding the provider to the consumer (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Column 4 Lines 35 – 43, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43).
Gorog does not disclose wherein locating further includes identifying the good or service based on different audio provided by the device to the consumer, wherein identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer was received and identifying the different audio and the provider of the good or service from the broadcast play schedule database.. 
However, Steele discloses a similar system and method “to purchase an item currently being advertised,” Steele [0056]. Steele, like Gorog, also discloses receiving voice input from a user (see at least, “Computer programs running in the multimedia device 20 control the action buttons 172 shown in FIG. 2. Action buttons labels 174 and purposes may change from program to program. A button's label 174 indicates its current function. Some examples of action buttons 172 could be: "INFO" to save extended information on something that is being broadcast ( e.g., the Internet web address of a band currently playing); "CALL" to call a phone number from an advertisement; "NAV" to navigate to an address from an electronic address book; or "BUY" to purchase an item currently being advertised,” Steele [0056], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls. Audio feedback through speech synthesis allows the user to make selections and hear if any other actions are required. Software or hardware based voice recognition and speech synthesis may be used to implement this feature,” Steele [0057]). Steele further discloses locating further includes identifying the good or service based on different audio that was provided by the device (see at least, “an item currently being advertised,” Steele [0056], “broadcast advertising database lookup for direct response to advertisements heard in a vehicle,” Steele [0019], “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036]); identifying the good or service by searching a broadcast play schedule database associated with a broadcaster using a time that the consumer audio was received (see at least, “In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196,” Steele [0063], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons,” Steele [0057]) and identifying the different audio from the broadcast play schedule database (see at least, “The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063]) and the provider of the good or service from the broadcast play schedule database (see at least, “broadcast advertising database lookup for direct response to advertisements heard in a vehicle,” Steele [0019], “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to include the aforementioned features from Steele in the invention of Gorog, thereby expanding upon making “the process of buying and selling significantly more efficient,” Gorog Column 1 Lines 10 – 20, by allowing for a “direct response to advertisements heard,” Steele [0019] including the benefit of, “immediate purchase,“ Steele [0063], “to be made of an advertised on air product,” Steele [0036]/“an item currently being advertised,” Steele [0056] from the play schedule database, “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).

Claim 32: Gorog and Steele disclose the method of claim 31 further comprising, displaying a buy button on the device (see at least, “8. Once the order acceptance is communicated to the OCT, the consumer has a final opportunity to place the order or reject it [81] by so notifying the CCS via the OCT keypad input,” Gorog Column 8 Lines 28 – 31, “a key for verifying an order once all data processing concerning that order has been completed,” Gorog Column 4 Lines 33 – 34).

Claim 33: Gorog and Steele disclose the method of claim 32 further comprising: detecting activation of the buy button by the consumer; and interacting with the provider to purchase the good or service on behalf of the consumer (see at least, “9. If the order is accepted by the consumer, it is placed by the CCS [82). 10. Once the order is placed, it is subsequently delivered to the consumer, or is filled for consumer pick-up on the date and at the time desired,” Gorog Column 8 Lines 32 – 36).

Claim 34: Gorog and Steele disclose the method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer based on the consumer audio (see at least, “1. Activate the OCT by speaking an appropriate command into the OCT microphone [70]. 2. The consumer is prompted by the OCT voice synthesizer to orally enter the company name that has been obtained from the advertising source that has been modified for use by the handicapped [71]. (e.g., Braille imprinting). 3. The consumer is prompted by the OCT voice synthesizer to orally enter the products/services and the price of those products and services desired [72],” Gorog Column 8 Lines 43 – 53) and communicating the information as a purchase confirmation audio provided by the device (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Gorog Column 4 Lines 35 – 43).

Claim 35: Gorog and Steele disclose method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer and communicating the information by sending from the device a message to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Gorog Column 7 Lines 39 – 43, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20).

Claim 37: Gorog and Steele disclose the method of claim 31, wherein identifying further includes obtaining a consumer profile registered to the consumer and identifying a consumer a payment method registered to the consumer, a shipping address, and preferred providers (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 38: Gorog and Steele disclose the method of claim 37, wherein locating further includes identifying a plurality of providers providing the good or service and selecting the provider based on the preferred providers associated with the consumer profile (see at least, “The Central Computer System simultaneously receives information from multiple order computer terminals and verifies that the products or services from the desired company are in fact available,” Abstract, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS,” Gorog Column 6 Lines 23 – 29, “Referring next to FIG. 4, the CCS takes the order data information and determines if the order data may be further processed by using a local database internal to the CCS, or if the CCS must send such data to external merchant/supplier databases [40]. If the order information is not kept locally in the CCS, the CCS will activate the order communications module [41] which will in turn communicate with the external merchant/ supplier database [42]. Once the external database has determined that the goods or services are available, it communicates with the CCS order communications module notifying the CCS that the order has been accepted or not [44]. Such information is subsequently provided to the order acceptance process of the CCS (FIG. 6),” Gorog Column 6 Lines 37 – 52).


Claim 39: Gorog discloses a device, comprising: a processor (see at least, “(c) A order computer terminal ("OCT") with means to input data orally, optically, magnetically, electronically, and manually having associated order processing software and communications capabilities allowing receipt of communications from the CCS and further providing output communications to the CCS,” Column 2 Lines 54 – 60); non-transitory computer-readable storage media having executable instructions (see at least, “Finally, the OCT contains both a memory capability and a capability to execute preprogrammed software,” Column 5 Lines 11 – 12); and the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor (see at least, “The CCS has various computer software programs that allow product/service order information to be accepted and transmitted from the central computer. Such software will also confirm or deny orders for products based upon records of inventories that have been provided by participating businesses or by sending a query to other computers holding the necessary data records for participating businesses,” Column 3 Lines 1 – 8) to: 
receive voice input from a user (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); 
identify a good or service based on the voice input see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52);
locate a provider of the good or service (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
perform a purchase transaction with the provider on behalf of the user using a registered payment method associated with the user (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card,” Column 5 Lines 56 – 63, “Any special payments arrangements can be programmed into the OCT memory during the installation process,” Column 8 Lines 62 – 64, “9. If the order is accepted by the consumer, it is placed by the CCS [82). 10. Once the order is placed, it is subsequently delivered to the consumer, or is filled for consumer pick-up on the date and at the time desired,” Column 8 Lines 32 – 36, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Column 7 Lines 39 – 43).
Gorog does not disclose playing audio through a speaker of the device and identify the voice input as a request to purchase the good or service that was provided in the audio, wherein the audio is content broadcasted on the device over the speaker that advertises or is related to the good or service; identify a good or service based on the voice input by searching a broadcast play schedule database associated with a broadcaster using a time that the voice input was received and identifying the different audio from the broadcast play schedule database; locate a provider of the good or service from the broadcast play schedule database.
However, Steele discloses a similar system and method “to purchase an item currently being advertised,” Steele [0056]. Steele, like Gorog, also discloses receiving voice input from a user (see at least, “Computer programs running in the multimedia device 20 control the action buttons 172 shown in FIG. 2. Action buttons labels 174 and purposes may change from program to program. A button's label 174 indicates its current function. Some examples of action buttons 172 could be: "INFO" to save extended information on something that is being broadcast ( e.g., the Internet web address of a band currently playing); "CALL" to call a phone number from an advertisement; "NAV" to navigate to an address from an electronic address book; or "BUY" to purchase an item currently being advertised,” Steele [0056], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls. Audio feedback through speech synthesis allows the user to make selections and hear if any other actions are required. Software or hardware based voice recognition and speech synthesis may be used to implement this feature,” Steele [0057]). Steele further discloses playing audio through a speaker of the device (see at least, “The in-vehicle wireless gateway transceiver 130 can also send information to the gateway network 30 such as requests for navigation data, advertisement responses, purchase requests, etc. The multimedia device 20 also controls attached conventional multimedia storage equipment such as a CD/DVD player 140 or cassette player (not shown). Sound is output through an industry standard amplifier 150 and speakers 152. A microphone 154 allows for voice recognition commands to be given and received by the multimedia device 20,” Steele [0045], “broadcast advertising database lookup for direct response to advertisements heard in a vehicle’” Steele [0019]) and identify the voice input as a request to purchase the good or service that was provided in the audio (see at least, “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons. Key word recognition software allows the user to make the same channel selections that could be made from any of the button controls,” Steele [0057], “Advertising databases 196 provide information about advertisements (e.g., advertiser name, ad content, time of ad run, etc.) that are inserted into real-time radio broadcasts and into digital personalized broadcasts. In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063]), wherein the audio is content broadcasted on the device over the speaker that advertises or is related to the good or service (see at least, “broadcast advertising database lookup for direct response to advertisements heard in a vehicle,” Steele [0019], “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036]); identifying a good or service on the voice input by searching a broadcast play schedule database associated with a broadcaster using a time that the voice input was received (see at least, “In one embodiment of the system 10, when a user wishes to purchase a product or get more information about a product while in the vehicle 184, the user can press a "BUY" or "INFO" button on the multimedia device 20, which transmits to the gateway network 30 the location of his vehicle 184 (GPS derived), the date and time of the button press, and the channel selected. The advertised item is then looked up in the database 196,” Steele [0063], “A microphone input 176 on the face of the display 160 allows users to control the multimedia device 20 verbally rather than through the control buttons,” Steele [0057]) and identifying the different audio from the broadcast play schedule database (see at least, “The advertised item is then looked up in the database 196, and the user is charged for its delivery or is sent more information about the product. In an alternative embodiment, enhanced advertising information for short periods of time may be pushed to the multimedia device 20 from the gateway 30 at set intervals. Only those ads offering immediate purchase or additional information will preferably show indicators for these actions,” Steele [0063], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]); locate a provider of the good or service from the broadcast play schedule database (see at least, “broadcast advertising database lookup for direct response to advertisements heard in a vehicle,” Steele [0019], “It is yet another object of the invention to allow purchases to be made of an advertised on air product with the touch of a button,” Steele [0036], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to include the aforementioned features from Steele in the invention of Gorog, thereby expanding upon making “the process of buying and selling significantly more efficient,” Gorog Column 1 Lines 10 – 20, by allowing for a “direct response to advertisements heard,” Steele [0019] including the benefit of, “immediate purchase,“ Steele [0063], “to be made of an advertised on air product,” Steele [0036]/“an item currently being advertised,” Steele [0056] from the broadcasting play schedule database (see at least, “the advertised item is then looked up in the database,” Steele [0063], “Information in the database concerning constantly changing program listings (e.g., song play lists, etc.) are preferably continuously updated throughout a day,” Steele [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Chen (US 5,991,737) discloses “Content identification processor 34 tracks and identifies the content of numerous items of broadcast information on a continuous basis, and stores the content that corresponds to each item of broadcast information. The content identification processor can receive media scheduling information from a media facilitator, or it can receive direct radio or television broadcast signals, in which case the content identification processor utilizes audio or visual pattern recognition technology to identify the content of the broadcast information. For example, the content identification processor can receive a schedule of programming or advertisements, or it can receive direct broadcasts of songs currently being played on various radio stations and, utilizing pattern recognition, identify the songs. The content identification processor stores the identification of the audio or visual contents of the broadcast information, and can respond to a request from order processor 36 that includes data specifying the broadcast information by transmitting to the order processor the identification of the contents of the broadcast information,” Column 4 Lines 41 – 60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652